Case 20-31585 Document 1-2 Filed in TXSB on 03/03/20 Page 1 of 3

WRITTEN CONSENT OF
THE MEMBERS OF PEARL RESOURCES LLC AND PEARL RESOURCES
OPERATING CO. LLC
March 2, 2020

The undersigned, constituting the sole member (the “Member”) of Pearl
Resources LLC and Pearl Resources Operating Co. LLC (each entity, a “Company”
and together, the “Companies”), hereby consent, pursuant to the relevant law, to the
adoption of the resolutions set forth below, effective as of the date set forth above
unless otherwise indicated below:

WHEREAS, as a result of the financial condition of the Companies, the
Companies have engaged counsel and financial advisors to provide advice to the
Companies regarding the Companies’ obligations to their respective creditors,
equity holders, employees and other interested parties;

WHEREAS, the Companies have reviewed and considered, among other
things, the advice of their counsel and financial advisors and have considered the
options available to the Companies, and have determined that, in their business
judgment, it is advisable and in the best interests of the Companies, their creditors,
equity holders, employees and other interested parties that each Company
voluntarily file a petition (a “Petition”) for relief under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) under the Small Business
Reorganization Act of 2019;

NOW THEREFORE, it is hereby:

RESOLVED, that the filing by each Company of its Petition, in the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”),
substantially in the form previously presented to the Companies, is hereby
approved, confirmed and adopted in all respects; and it is further

RESOLVED, that each of the officers of the Companies, including any
president, vice president, chairman, managing director, executive vice president,
chief executive officer, chief financial officer, chief operating officer, treasurer,
secretary or assistant secretary (each of the foregoing, individually, an “Authorized
Officer” and, together, the “Authorized Officers”) be and they hereby are authorized,
empowered and directed to execute and file a Petition on behalf of each Company in
order to seek relief under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court; and it is further

RESOLVED, that each of the Authorized Officers be and hereby is authorized,
empowered and directed, in the name and on behalf of the Companies, to execute
and file all petitions, schedules, motions, lists, applications, pleadings, declarations,
Case 20-31585 Document 1-2 Filed in TXSB on 03/03/20 Page 2 of 3

affidavits and other papers as required to accompany the Petitions or seek entry of
first day orders, and, in connection therewith, to employ and retain assistance of
legal counsel, accountants, financial advisors and other professionals, and to take
and perform any and all further acts and deeds that they deem necessary, proper or
desirable in connection with, or in furtherance of, the Petitions, or the Bankruptcy
Cases, with a view to the successful prosecution of such cases; and it is further

RESOLVED, that the Companies are authorized to employ the law firm of
Hawash, Cicack & Gaston LLP as bankruptcy counsel to render legal services to, and
to represent, the Companies in the Chapter 11 Cases and in any and all related
proceedings, subject to Bankruptcy Court approval; and it is further

RESOLVED, that each of the Authorized Officers be and hereby is authorized,
empowered and directed to retain on behalf of the Companies such other
professionals as they deem necessary, appropriate or desirable, upon such terms
and conditions as they shall approve, to render services to the Companies in
connection with their Bankruptcy Cases and with respect to other related matters in
connection therewith, subject to Bankruptcy Court approval, if required; and it is
further

RESOLVED, that each of the Authorized Officers be and hereby is authorized,
empowered and directed, as the Directors so previously authorized, empowered
and directed, in the name of each Company, to cause each Company to, as applicable,
to enter into, execute and deliver all documents and take all actions necessary,
proper or desirable to consummate the transactions contemplated by Chapter 11
and to effectuate the foregoing, cause each Company to enter into such loan
agreements, documents, notes, guaranties, security agreements, pledge agreements,
and all other documents, agreements, or instruments as may be deemed necessary
or appropriate by the Authorized Officers or otherwise described in or
contemplated by any transaction documents; and it is further

RESOLVED, that each of the Authorized Officers be and hereby is authorized
to make, execute, file and deliver any and all consents, certificates, documents,
instruments, amendments, papers or writings as may be required in connection
with or in furtherance of any of the foregoing, and to do any and all other acts
necessary or desirable to effectuate the foregoing resolutions, the execution and
delivery thereof by such Authorized Officer(s) to be deemed conclusive evidence of
the approval by the Members of the terms, provisions and conditions thereof; and it
is further

RESOLVED, that any and all past actions heretofore lawfully taken by any
officers, directors, members or any authorized persons acting under similar
authority, as the case may be, of the Companies in the name and on behalf of the
Companies in furtherance of any or all of the preceding resolutions are hereby
ratified, confirmed, adopted and approved in all respects.
Case 20-31585 Document 1-2 Filed in TXSB on 03/03/20 Page 3 of 3

IN WITNESS WHEREOF, the undersigned Member of the applicable Company
have duly executed this Written Consent as of the date first written above.

Myra A. Dria, as the sole member Pearl Resources LLC

Yate 0. Wri,

By: /s/ Myf’ A. Dria
Name: Myra A. Dria

 

Pearl Resources, LLC, as the sole member of Pearl
Resources Operating Co. LLC

“Viya. £. Quer

By: /s/ Myr@/A. Dria
Name: Myra A, Dria
Title: Sole Member of Pearl Resources LLC
